Citation Nr: 1307012	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, claimed as congestive heart failure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Following the issuance of the statement of the case in August 2008, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

Originally, the Veteran included in his appeal a claim for service connection for Alzheimer's disease/dementia, but the Veteran withdrew that issue in writing in December 2008.  38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.

In November 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the first issue was determined by the RO as a claim for service connection for congestive heart failure, but the evidence reveals that the Veteran has been diagnosed with other heart conditions such as atrial fibrillation and atrial flutter.  The Veteran filed his claim as a lay person.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore stated the issue as set forth on the first page of this decision.

In November 2012, the RO terminated total disability based upon individual unemployability (TDIU), terminated eligibility to dependents' educational assistance, and proposed finding the Veteran was incompetent for VA purposes and was notified in November 2012.  As the Veteran has not initiated an appeal of the November 2012 rating decision, the issues have not been developed for appellate review by the Board.  It does not appear the RO has made a formal finding that the Veteran is incompetent for VA purposes.  The Veteran does have the remainder of the one-year period from November 23, 2012, to file a notice of disagreement to initiate an appeal of the termination of total disability based upon individual unemployability (TDIU), and termination of eligibility to dependents' educational assistance.

Also in a September 2011 rating decision, the RO denied service connection for ischemic heart disease due to exposure to Agent Orange for the purpose of entitlement to retroactive benefits.  See Nehmer v. United States Veterans Administration, 284 F.3d 1161 (9th Cir. 2002) (Nehmer III); see also Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).  To date, the Veteran has also not expressed disagreement with this determination; hence, the matter is not currently before the Board and will not be addressed in this decision. 

In his hearing before the Board in November 2012, the Veteran and his spouse raised the claim of an increased rating for his service connected PTSD as the spouse mentioned the Veteran was having difficulties in his interactions with other persons.  

The issue of an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence in the file indicates the Veteran has begun receiving disability benefits from the Social Security Administration, apparently due to his cognitive disabilities, but the Veteran also suggests his cardiac disability also played a role.  Records from the Social Security Administration (SSA) are not on file, and thus neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file. 

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372   (1992).  In a similar manner, it appears the Veteran also sought benefits from his last employer which may have been the State of Wyoming or a lumber company as there is evidence from the Veteran as to both possibilities.  Similar efforts should also be made to obtain any records from the employer.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

In the record before the Board, there have been several diagnoses of cardiac conditions.  The Veteran asserts that his cardiac conditions and hypertension resulted from herbicide exposure, such as Agent Orange, while he served in Vietnam.  While the service records demonstrate the Veteran served in Vietnam, hypertension and the cardiac conditions listed as diagnosed in the Veteran, congestive heart failure, tachybrady syndrome, atrial fibrillation, atrial flutter, and heart failure with preserved LV function, are not disabilities presumed to have been incurred in service due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

Even if a presumptive disability due to Agent Orange exposure is not present, the Veteran is not precluded from establishing service connection by proof of direct causation.  see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran is therefore not precluded that his conditions are due to herbicide exposure or otherwise related to service.

The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  The examination should consider all of the evidence, including the Veteran's lay evidence, and determine what are the Veteran's current cardiac and hypertension disorders and whether any of them had their onset in service or are related to service, including as due to Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Centers in the Sheridan and Powell VAMC and all associated outpatient clinics from September 2010 to the present.  All attempts to obtain these records, not already of record, should be documented in the file.  

2.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), and ask that he identify the name and address of his former employer, and provide VA signed authorization for his former employer to disclose the reasons the employment relationship ended, including any medical records or records regarding disability benefits that the Veteran applied for and/or is receiving from his last employer.

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Once the record development is completed, provide the Veteran a VA examination to determine the nature and etiology of all cardiac disabilities, and hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to identify all current cardiac disability and/or hypertension, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's cardiac disability (to include any congestive heart failure, tachybrady syndrome, atrial fibrillation and/or atrial flutter), and/or hypertension, began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to comment on whether any diagnosis is related to Agent Orange/herbicide exposure.

If the examiner determines that a cardiac or hypertension diagnosis is related to service, the examiner is also asked to address the functional impact the disability has upon the Veteran.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge, and what if any additional development would facilitate providing the requested opinion.  

5.  After the development requested is completed, adjudicate the claims for service connection for a cardiac disability and for hypertension.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



